 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   JACK TU,                                Case No. SA CV 17-00780-DFM
12                     Plaintiff,             JUDGMENT
13                v.
14   NANCY A. BERRYHILL, Deputy
15   Commissioner of Operations,
     performing duties and functions not
16   reserved to the Commissioner of
17   Social Security,
18                     Defendant.
19
20         In accordance with the Memorandum Opinion and Order filed herewith,
21         IT IS HEREBY ADJUDGED that that the decision of the
22   Commissioner of Social Security is affirmed and this matter is dismissed with
23   prejudice.
24
25   Dated: November 1, 2018
26                                             ______________________________
                                               DOUGLAS F. McCORMICK
27
                                               United States Magistrate Judge
28
